 



Exhibit 10.11

              GUITTARD®   FIRM
CONTRACT
F590, F591     Since 1868   August 28, 2006

GUITTARD CHOCOLATE CO. OF BURLINGAME, CALIFORNIA, AGREES TO SELL, AND

     
ROCKY MOUNTAIN CHOCOLATE FACTORY
   
265 TURNER DRIVE
  ACCT: 475155
DURANGO, CO 81301
            PHONE: 970-247-4943
ATTN: MR. BRYAN MERRYMAN
   

AGREES TO PURCHASE THE FOLLOWING SUBJECT TO THE CONDITIONS INDICATED BELOW:

                 
QTY.
  ITEM   PACK   PRICE PER POUND   F.O.B. LOCATION
 
               
*
  *   *   *   *

F.O.B.           SEE ABOVE

     
WITHDRAWALS TO START NOW
  AND TO BE COMPLETED BY June 30, 2007

     At seller’s option withdrawal date may be extended ninety days at an
additional charge of one hundred and thirty cents per hundred weight.
     Our terms are 2% ten days, thirty days net, seller’s credit department
having the right to determine the amount of open credit during the thirty day
period. If buyer fails to fulfill the terms of payment, the seller has the right
to defer shipments until such payments are made.
     Should any form of tax be levied by the United States Government, or any
political subdivisions, on these items, or on the raw materials contained
therein, it shall be assumed and paid for by the buyer.
     Performance of this contract by the seller shall be excused in the event of
floods, fires, strike, plant disablement, war, raw material controls, acts of
God, or other conditions beyond its control, no matter where such event occurs.
     Buyer will be protected against advance in price, but it is understood and
agreed that the above prices are NOT GUARANTEED AGAINST decline.

             
ACCEPTED BY:
      ACCEPTED BY:    
 
           
ROCKY MTN. CHOCOLATE FACTORY
      GUITTARD CHOCOLATE COMPANY    
 
           
CUSTOMER NAME
           
 
           
/s/ Bryan J. Merryman
 
BUYER
      /s/ Mark Spini
 
   
 
           
 
      August 28, 2006    
 
Date
      Date    

CUSTOMER COPY
Legend:
     * The material has been omitted pursuant to a request for confidential
treatment and such material has been filed separately with the Commission.
GUITTARD CHOCOLATE COMPANY
MANUFACTURERS OF CHOCOLATE AND COCOA PRODUCTS • 10 GUITTARD ROAD, BURLINGAME, CA
94010-2203
P.O. BOX 4308 • BURLINGAME, CA 94011-4308
(650) 697-4427 • (800) 468-2426 • FAX (650) 692-2761 • www.guittard.com

